Citation Nr: 0126093	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and 
December 1999 by the Department of Veterans Affairs (VA) 
Houston, Texas, Regional Office (RO).  In the decisions, the 
RO concluded that the veteran had not presented new and 
material evidence to reopen a previously denied claim for 
service connection for post-traumatic stress disorder.  A 
hearing was held at the Board in Washington DC in August 
2001.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence  needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A § 5103A (West  Supp. 2001).  Significantly, however, 
nothing in that law requires the VA to reopen a claim that 
has been disallowed except when new and material evidence has 
been secured and presented.  See 38 U.S.C.A. § 5103(f).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds, however, that the development which was 
accomplished is not adequate to comply with the VCAA.  In 
this regard, the Board notes that in a written statement 
dated in August 1999, the veteran reported that he had been 
hospitalized for treatment of post-traumatic stress disorder 
at the VA medical Center in Houston in December 1998.  The 
records from that hospitalization, however, have not been 
obtained.  The Board also notes that a VA mental health 
outreach record dated in July 1999 indicates that the veteran 
was being referred to PEAC for assessment and treatment.  
However, the subsequent assessment and treatment records have 
not been obtained.  

Under the new act, the VA has an obligation to secure such 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001).  This is particularly true in light of the potential 
significance of the treatment records referred to by the 
veteran.  Accordingly, a remand is required to obtain the 
records.

If the additional medical evidence which is obtained includes 
records showing a diagnosis of post-traumatic stress 
disorder, then development with respect to the veteran's 
claimed stressor will be required.  The veteran has alleged 
that he was assaulted by several other serviceman while he 
was in jail in service.  The United States Court of Appeals 
for Veterans Claims (Court) has stressed the necessity of 
complete development of the evidence if a PTSD claim is based 
on an alleged personal assault.  See Patton v. West, 12 Vet. 
App. 272, 276-78 (1999).  In Patton, 12 Vet. App. at 278, the 
Court pointed out that there are special evidentiary 
development procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former MANUAL M21-1, 
Part III, 7.46(c)(2) (Oct. 11, 1995). 

The general MANUAL M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault...do not file official 
reports either with military or civilian authorities."  
MANUAL M21-1, Part III,  5.14(c)(5).  

Further, the provisions of subparagraphs (8) and (9) indicate 
that "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor", that "secondary evidence may need interpretation 
by a clinician, especially if it involves behavior changes", 
and that "[e]vidence that documents such behavior changes 
may require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."  The Court 
stated that when read together subparagraphs (8) and (9) show 
that in personal-assault cases the Secretary has undertaken a 
special obligation to assist a claimant producing 
corroborating evidence of an in-service stressor.  The Board 
notes that the manual also provides that the PTSD stressor 
development letter used by ROs to solicit details concerning 
the in-service stressful incident may be inappropriate for 
this type of PTSD claim.  Therefore, if the stressful 
incident is a personal assault, the RO is to use a special 
letter developed for this type of claim.  If medical evidence 
of post-traumatic stress disorder is obtained, then the RO 
needs to complete its assistance to the veteran by following 
the procedures outlined in M21-1, such as sending the veteran 
the appropriate letter for developing secondary or 
alternative evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any medical 
records which are not already contained 
in the claims file, including those from 
the Houston VAMC.

2.  If the additional medical evidence 
includes a diagnosis of post-traumatic 
stress disorder, the RO should then 
complete development of the evidence 
required for a PTSD claim based on an 
alleged personal assault, to include 
sending the veteran the appropriate letter 
for developing secondary or alternative 
evidence.  The RO should also make a 
determination as to whether secondary 
evidence may need interpretation by a 
clinician, especially if it involves 
behavior changes.  See VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) 
(Feb. 20, 1996), and former MANUAL M21-1, 
Part III, 7.46(c)(2) (Oct. 11, 1995).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




